  Case 19-01554       Doc 22   Filed 03/11/19 Entered 03/11/19 14:10:26              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:    19-01554
Walter C. Moore                               )
                                              )                Chapter: 13
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )
               Debtor(s)                      )

                           ORDER IMPOSING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

     IT IS HEREBY ORDERED

  A. That the automatic stay is hereby imposed as to all creditors pursuant to §362(c)(4) until
3/25/2018.


  B. This matter is continued to 3/25 at 10:30 a.m. for further status.




                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: March 11, 2019                                               United States Bankruptcy Judge
